DETAILED ACTION
In the Final Rejection mailed 5/25/2022, claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
Response to Amendment
The amendment to the claims filed 6/7/2022 has been entered: 
Claims 1-4, 8-12, and 16-20 are active.
Claims 5-7 and 13-15 are cancelled.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Specifically, applicant argues that Woodruff is designed for a pair of legs which are extended and retracted from a housing via a rotational movement and therefore Woodruff fails to disclose the claim limitation that movement of the support portion with respect to the mechanical feature is linear and parallel to the longitudinal axis of the housing. However, this analysis fails to consider both not only what is already disclosed by Rudolf, but also what the combination of Rudolf and Woodruff would have suggested to a person having ordinary skill in the art. 
As detailed below, Rudolf discloses, with the exception of the support portion being locked in and unlocked from the housing by a mechanical feature on opposite sides of the housing, essentially all of the claimed structural and functional limitations of the support portion with respect to the housing, including that the support portion retracts and extends into and out of the void of the housing along the longitudinal axis of the housing. In Rudolf, the movement of the support portion is shown and described as being both linear and parallel to the longitudinal axis of the housing. 
Woodruff, meanwhile, was used to show that it is known in the art to utilize, with a bipod support (col. 2 lines 3-9), protrusions (31) on a support portion (the legs 23-27, 33-35) and notches/through holes (32) on opposite sides (12) of a housing (10) to lock the support portion to the housing. In Woodruff, when the protrusions (31) are positioned within the holes (32), the support portion (23-27, 33-35) is locked to the housing (10), and thus prevented from moving between an extended position and a retracted position. However, pressing opposite sides of the support portion (23-27, 33-35) together against the outward bias of a spring (29) unlocks the protrusions (31) from the holes (32) to enable movement of the support portion between the extended position and the retracted position (Fig. 3; col. 2 lines 24-35). 
Therefore, the combination of Woodruff and Rudolf would suggest to one of ordinary skill in the art that the protrusions and notches/holes taught by Woodruff could be used to removably lock the support portion to the housing in the invention of Rudolf. As such, it is irrelevant whether Woodruff discloses that movement of the support portion with respect to the mechanical feature is linear and parallel to the longitudinal axis of the housing since the limitation is already disclosed by Rudolf and since Woodruff was used only to show that it is known in the art to utilize, with a bipod support, protrusions on a support portion and notches/through holes on opposite sides of a housing to lock the support portion to the housing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first configuration” in line 19. There is insufficient antecedent basis for this limitation in the claim because a first configuration was not previously recited. For examination, it was assumed that applicant intended to recite “a first configuration”.
Claim 2 recites the limitation “a first configuration” in line 2. There is insufficient antecedent basis for this limitation in the claim because a first configuration was already claimed, rendering unclear whether “a first configuration” refers to the previously claimed first configuration or another first configuration. For examination, it was assumed that applicant intended to recite “the first configuration”.
Claims 3-4 and 8-10 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf (US 4545660), herein referenced ‘Rudolph’, and further in view of Moody et al. (US 7409791), herein referenced ‘Moody’, and Woodruff (US 4029246), herein referenced ‘Woodruff’.
Regarding claims 1-4, 11-12, and 18, Rudolf discloses a device (Figs. 1-7), comprising: 
a housing (3) with a void (Figs. 2 and 4-5) therein and having a first end (Fig. 4; end of tube 3 adjacent body 1) and a second end (Fig. 4; end of tube 3 adjacent pin 15) opposite the first end;
a connection portion (7, 20) disposed at the first end of the housing (Figs. 2 and 4-5); and
a support portion (4) configured to move, in response to being pressed from two opposite sides, from a first configuration (Fig. 4) in which the support portion retracts along a longitudinal axis of the housing (Figs. 2 and 4-5; col. 2 lines 33-35) and is received in the void of the housing (Fig. 4) to a second configuration (Fig. 2) in which the support portion is retractably extended out of the void along the longitudinal axis of the housing (Figs. 2 and 4-5; col. 2 lines 35-38) and through an opening at the second end of the housing (Fig. 2) to form a bipod (Figs. 2 and 4-5; col. 2 lines 15-17 and 59-61);
wherein the support portion comprises two leg segments (Figs. 2 and 4-5; col. 2 lines 5-7) and an elastic element (14), and wherein the elastic element is configured to exert a force on the two leg segments to cause the two leg segments to expand in opposite directions generally radial to the longitudinal axis of the housing (col. 3 lines 3-5); 
wherein each of the two leg segments is pivotably coupled to each other at a first distal end (Figs. 2 and 4-5; end adjacent spring 14) thereof, and wherein each of the two leg segments is configured with a respective protrusion (Fig. 4; inner protrusions of feet 5) at a second distal end (Figs. 2 and 4-5; end comprising feet 5) thereof with the respective protrusion facing a wall of the housing (Fig. 4; inner protrusions of feet 5 each extend toward an inner wall of tube 3) when the support portion is received in the void of the housing in the first configuration (Fig. 4); and
wherein a relative movement of support portion is linear and parallel to the longitudinal axis of the housing when the support portion extends out of the housing and retracts into the housing (Figs. 2 and 4-5; col. 2 lines 41-44 and 59-61; legs 4 are parallel inside tube 3 and pulled out of and retracted into tube 3 in a straight line that extends parallel to the longitudinal axis of the housing).
Rudolf does not expressly teach wherein the connection portion is configured to couple the housing to a firearm on which the device is implementable.
Moody teaches a fore grip (1) comprising: a housing (2) with a void (14) therein, a support portion (12) configured to be received in the void of the housing (Fig. 3) and to retractably extend out of the void of the housing through an opening (8-9) at a second end of the housing to form a bipod (Fig. 4), and a connection portion (3-4) disposed at a first end of the housing and configured to couple the housing to a firearm (col. 5 lines 44-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the connection portion of Rudolf to be configured to couple the housing to a firearm as taught by Moody in order to utilize an attachable, concealable, and collapsible bipod with a firearm (Moody; col. 2 lines 7-10). 
Rudolf also does not expressly teach wherein the support portion is locked in the void of the housing by a mechanical feature on the housing when in the first configuration, wherein the support portion becomes unlocked from the mechanical feature on the housing and is extendable out of the void of the housing in response to being pressed from the two opposite sides when in the first configuration, wherein the mechanical feature comprises two notches or two through holes on opposite sides of an inner surface of the wall of the housing, and wherein the respective protrusion on each of the two leg segments is accommodated in a respective one of the two notches or through holes when the support portion is received in the void of the housing in the first configuration to lock the support portion in the housing.
Woodruff teaches a device (Figs. 1-4) comprising a bipod support (Fig. 3; col. 2 lines 3-9) defined by two legs (23-27, 33-35) pivotally positioned within a housing (10) having a void defined by sides (11-12; Figs. 3-4), where the legs are movable between a first configuration where the legs are locked within the housing (Fig. 4) and a second configuration where the legs extend out from the housing to act as the bipod support (Figs 1-2), wherein the legs comprise detents (31) thereon adapted to lock the legs in position when the detents are received within apertures (32) extending through opposite walls of the housing (Fig. 4), and wherein the legs are configured to be pressed toward each other against the bias of a spring (29) to permit enough clearance to release the detents from the apertures to unlock and enable movement of the legs (col. 2 lines 27-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the housing of the modified Rudolf to include notches or through holes in which protrusions on the support portion may be accommodated as taught by Woodruff in order to lock the support portion to the housing and unlock the support portion from the housing by pressing the support portion from two opposite sides (Woodruff; col. 2 lines 18-21, 27-30, and 34-35).
Regarding claims 8 and 16, the modified Rudolf discloses wherein the elastic element comprises a torsion spring (14; Figs. 2 and 4-5; col. 3 lines 3-5).
Regarding claim 17, the modified Rudolf does not expressly teach wherein the elastic element comprises a compression spring.
Woodruff teaches a device (Figs. 1-4) comprising a bipod support (Fig. 3; col. 3 lines 3-9) defined by two legs (23-27, 33-35) pivotally positioned within a housing (10) having a void defined by sides (11-12; Figs. 3-4), wherein the legs are biased outward by an elastic element (29) comprising a compression spring (col. 2 lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the torsion spring of the modified Rudolf with a compression spring as taught by Woodruff in order to bias the two leg segments away from each other when the support portion is in the second configuration (Woodruff; col. 2 lines 14-18) and since the torsion and compression springs were art-recognized equivalents before the effective filing date of the claimed invention. Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Regarding claims 9 and 19, Moody, as applied above, discloses wherein the connection portion is configured to couple the housing to a section of a Picatinny rail or a Weaver rail on the firearm (col. 2 lines 25-28).
Regarding claims 10 and 20, the modified Rudolf discloses a pin (15) disposed diagonally across the opening in the void of the housing at the second end of the housing (col. 2 lines 44-47), wherein the pin prevents the support portion from moving completely out of the housing (col. 3 lines 5-8).
Conclusion
Claims 1-4, 8-12, and 16-20 are rejected. Claims 5-7 and 13-15 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641